              Case 2:21-mj-03094-MTM Document 2 Filed 05/19/21 Page 1 of 1




 1   SUZUKI LAW OFFICES
     Attorneys at Law
 2   Todd P. Romero, Esq. No. 028174
     2929 E. Camelback Rd. Ste. 224
 3
     Phoenix, Arizona 85016
 4   Phone: (602) 682-5270
     Fax: 480-907-1571
 5
     Attorneys@suzukilawoffices.com
 6
     Attorneys for Defendant Jackson
 7
 8                     IN THE UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF ARIZONA
10
11                                              ) Case No.: 21-mj-03094
     United States of America,                  )
12                                              )
                  Plaintiff,                    ) NOTICE OF APPEARANCE
13                                              )
           vs.                                  )
14                                              )
     Micajah Joel Jackson,                      )
15                                              ) (Defendant is In Custody)
                  Defendant                     )
16
17         Mr. Todd P. Romero, privately retained counsel, does hereby enter his appearance
18   in the above-noted cause on behalf of the defendant, Micajah Joel Jackson, for all further
19
     proceedings before this Court.
20
21         RESPECTFULLY SUBMITTED this 98th day of May, 2021.
22
23                                            SUZUKI LAW OFFICE

24
                                              /s/ Todd P. Romero
25                                            Todd P. Romero, Esq,
                                              Attorneys for Defendant Jackson
26
27
28
